

117 HR 5069 IH: Championing Uncensored Bandwidth Access Act of 2021
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5069IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Ms. Tenney (for herself, Ms. Salazar, Mr. Mast, Mr. Gimenez, and Ms. Malliotakis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of State to facilitate unrestricted internet access for the people of Cuba, and for other purposes.1.Short titleThis Act may be cited as the Championing Uncensored Bandwidth Access Act of 2021 or the CUBA Act of 2021.2.Sense of CongressIt is the sense of Congress that the United States should—(1)support the ability of the people of Cuba to maintain their freedom to access information online; and(2)focus on investments in technologies that facilitate the unrestricted exchange of information in Cuba in anticipation of any future efforts by the Communist Party of Cuba to—(A)suppress internet access;(B)increase online censorship; or(C)inhibit online communication and content-sharing by the people of Cuba.3.Access to internet service for Cuban people(a)In generalThe Secretary of State, in consultation with the Secretary of Defense, the Director of National Intelligence, and the Commissioner of the Federal Communications Commission, shall develop and implement a strategy to establish internet resiliency and deliver internet access in Cuba, which shall include the following:(1)Expanding telecommunications technologies for accessing internet, television, live streams, and network broadcasting and communications in Cuba.(2)Assisting efforts to overcome attempts by the Communist Party of Cuba to disrupt internet access and block online content in Cuba.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Speaker of the House of Representatives, the majority leader of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that includes the following:(A)A description of actions taken to deploy telecommunications, internet, and other communications services to Cuba.(B)Whether there are gaps in the capabilities of the Secretary to provide such services to Cuba.(C)Whether additional resources are needed to increase access to such services in Cuba.(2)FormThe report required under paragraph (1) shall be submitted in an unclassified form but may contain a classified annex.